DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	The claim set filed on 16 June 2019 including current pending claims 1-8 and 15-20 has been considered on the merits. 
Claims 1-8 and 15-20 are rejected. 

Election/Restrictions
Applicant's election of Group I, claims 1-8, in the reply filed on 16 June 2022 with traverse is acknowledged.  The traversal is on the ground that the groups are so interlinked as to be a single inventive concept based on common subject matter. 
The restriction requirement is withdrawn. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first sensor, second sensor and the manipulator claimed in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.



Claims 1-8 and 15-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims depended on an indefinite base claim are indefinite at least because of these claims incorporate the limitations of the indefinite base claim. 
Claim 1 recites “a first sensor” and “a second sensor”. It is unclear whether the system comprises one or two sensors because [111] of the instant specification  suggests that both sensors could be implemented as a single scanning device, the first sensor encompassing the function of the second sensor because both sensors take in information on the container including information about the position of the container. Moreover, the drawing do not show the sensors.  Therefore, the claims read in light of the specification fails to inform with reasonable certainty those skill in the art about the scope of the invention.  Is there one or more sensors? Are the sensors identical? Where is/are the sensor(s) located? For purposes of compact prosecution, the claim requires two sensors located anywhere within the system. 
Claim 2 recites “the controller controls the manipulator to pick up a labware according to the instructions, the controller controls the marking device to mark the labware according to the electronic file”. Because claim 1 already requires “a labware”, it is unclear in claim 2 what labware the controller controls. What is the labware limited to? Is there one labware member? Or a plurality of labware members? If multiple, are they identical labware structure? Or are they distinct labware structures? For purposes of compact prosecution one labware is required by the claims. Consider rephrasing the claim to instead recite “[t]he controller controls the manipulator to pick up the labware according to the instructions” as one way to resolve this indefiniteness issue. 
Claim 17 recites “the second portion is capable of being marked by a marking device”. Because claim 1 already requires “a marking device”, it is unclear what the marking device is limited to. Is there a marking device or multiple? If multiple are they identical or distinct marking devices?  For purposes of compact prosecution, one marking device is require by the claims. Consider instead reciting “the second portion is capable of being marked by the marking device” as one way to resolve this indefiniteness issue. 
Claim 15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends,  The U.S. Court of Appeals for the Federal Circuit indicated that although the requirements of 35 U.S.C. 112 (d) are related to matters of form, non-compliance with 35 U.S.C. 112 (d) renders the claim unpatentable just as non-compliance with other paragraphs of 35 U.S.C. 112 would. See Pfizer, Inc. v. Ranbaxy Labs., Ltd., 457 F.3d 1284, 1291-92, 79 USPQ2d 1583, 1589-90 (Fed. Cir. 2006) (holding a dependent claim in a patent invalid for failure to comply with pre-AIA  35 U.S.C. 112, 4th paragraph). Therefore, if a dependent claim does not comply with the requirements of 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, the dependent claim is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as unpatentable. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. Claim 15 is improperly dependent and does not further limit claim 1 because the limitations recited in claim 15 are already recited in claim 1

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-8,  15, 17, 19-20  are rejected under 35 U.S.C. 103 as being unpatentable over Hughes (US Publication 2010/0086684) in view of Haywood et al (US Publication 2012/0058553), in view of Blaine (US Publication 2015/0302348) and further in view of Caballero (US Publication 2015/0044408).	
Regarding claim 1 and 15, Hughes teaches an automated labware marking system (referred to as a device 1 in [0030]) (regarding the limitation automated, it is noted that automated is interpreted as done or produced by or as if by machine), comprising: 
a platform (which corresponds to a location within the device 1), the platform (i.e. location) including at least one slot (referred to as an opening 24 in [0035]) for receiving a labware (referred to as a storage means 23 in claim 5) (see [0012], which recites “[s]torage means may be provided for receiving a cassette from the rotatable structure opening when the opening is in its cassette releasing position. The storage means is preferably located below the rotatable structure. The storage means may comprise a series of openings, each opening suitable for holding one said cassette and the storage means preferably comprises a rack”), the labware (i.e. storage means) including a rack (23) and a plurality of labware containers (which corresponds to cassettes 2 in [0012] and [0035]), the rack (23) further including a plurality of cavities (referred to as slots 24 in [0035]) for receiving the plurality of labware containers (i.e. cassettes 2) (see Figure 4 which shoes a rack 23 of the device 1, the rack including cavities (i.e. slots 24) and a plurality of labware containers i.e. cassettes 2); 
a marking device (referred to as an apparatus 15 in claim 15, specifically using a printer 29, see [0031]) for marking a labware container (i.e. cassette 2) (see claim 15, which recites “apparatus (5) for holding said cassette (2) and marking the marking surface (3) of said cassette (2), see also [0031], which recites “[t]he clamp 5 has a plunger 8 for holding the marking surface 3 face down so that a printer 29 can print on the marking surface 3. When the plunger 8 releases the marking surface 3, the main body 4 of the cassette 2 remains at an incline” and [0032], which recites “the device 1 has a guide 10 to one side of the clamp 5”); 
a first sensor (referred to as a guide sensor 21) that detects a marking area on the labware container for marking (see [0039], which recites “the guide sensor 21 senses that the cassette 2 is aligned”) and 
a second sensor (22) that is configured to take information of each labware container before the labware container is marked by the marking device (regarding the limitation “before” and “after” “the labware container is marked by the marking device”, it is noted that the timing of operation of the sensor is a function of a decision of an operator or in the case of the cited prior art of the computer program controlling the sensor and cannot be per se a function of a sensor, therefore as written the Hughes teaches a sensor configured to take further information of each labware container after or after or both before and after the labware container is marked by the marking device) (In other words, In addition, claim 1 recites “a second sensor that is configured to take information of each labware container before the labware container is marked by the marking device" and claim 8 recites "a second sensor that is configured to take information of each labware container after the labware container is marked by the marking device". The times when the sensor take the information is not an intrinsic feature of the sensor per se, but of the use of the sensor. Moreover, the claimed marking system does not comprise the necessary elements (i.e. controller) which can be configured to command these actions with reference to other actions of the marking system (i.e. marking of the marking device). Any sensor which is suitable to perform said action is suitable to take information from the labware container and is thus considered to disclose the above features in italics above). 
a manipulator (referred to as a rotatable structure 15 in [0034]) , wherein the manipulator (i.e. rotatable structure 15) moves at least one labware container (i.e. cassette 2) from the rack (23) to a labware holding device (referred to as a structure opening 20 in [0034], which recites “[t]he rotatable structure 15 has an opening 20 or cut out or pocket just large enough to accept one said cassette 2 via the first guard opening 18” and places the at least one labware container (i.e. cassette 2) in a position suitable for marking by the marking device (i.e. apparatus 15) (see abstract of Hughes, which recites “[a] cassette (2) is held by a clamp so that a printer can print on the marking surface (3) of the cassette (2)”); and 
wherein the marking system (i.e. apparatus 15) marks the information on the labware container (i.e. cassette 2) in such a manner that a marking created by said marking device (i.e. apparatus 15) is indelibly and permanently attached to the labware container (i.e. cassette 2).
Hughes does not teach an automated labware marking system including a labware container including an internal cavity for receiving samples wherein the labware container includes a label structure being attached to an external surface of the labware container wherein the label structure includes a second portion. 
	In the analogous art of providing containers for storing, treating, transporting and stabilizing a sample, Haywood et al teaches labware container (referred to as a container 322 in [0159]) including an internal cavity (referred to as a sample holder 336 in [0159]) for receiving samples (see [0159]);
	wherein the labware container (322) includes a label structure being attached to an external surface of the labware container (322) (see [0159]);
wherein the label structure further includes a second portion (referred to as a writable surface in [0159]) that is configured to be marked with a customized information (referred to as identification in [0159]) wherein a marking (wherein marking and information are interpreted in the sense that a bit of information is represented by a marking and therefore the marking contains the bit of information) created by a marking device (such as the apparatus 15 of Hughes) (see [0159], which recites “sample holder 336 is tethered to container 332 as in FIG.30 […] sample holder 336 is connected to a component of assembly 330 that supports a label or other identifying indicia for identifying a biological sample. In this manner, the sample holder is continuously tethered to an identifying marker on the cap or container. In another embodiment, the container or lid is provided with a writable surface so that the identification can be written or printed on the container or cap”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the labware container of Hughes (i.e. cassette 2 of Hughes) with the labware container of Haywood (i.e. container 322) because the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. KSR International Co. v. Teleflex Inc., 550 (see MPEP § 2143, B.)
The combination of Hughes and Haywood does not explicitly teach a labware container including a first portion including pre-applied information that uniquely identifies the labware.
In the analogous art of providing methods and systems for labelling labware, Blaine teaches a system for marking labware (see the abstract) including containers (see [0010]) wherein the labware container includes a label structure being attached to an external surface of the labware container (see [0035]) wherein a “two-dimensional or matrix barcode is utilized that is visible to the naked eye and readable by an optical scanner. The 2D barcode includes a pattern of opaque cells or modules arranged on the labware” and see [0016] which recites “the identifying information may include the MRN, source record number, other information that uniquely identifies the source of the gametes, or other information that uniquely identifies the source) (see also [0031], which recites “the labware is manufactured with a barcode in the material of the labware. For example, barcodes (e.g. bumpy barcodes) could be molded into glass or plastic culture dishes at the time of manufacture. Such markings have the same ability to be used to track chain of custody as engraved markings. The bumpy barcodes may or may not be unique on each piece of labware”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate information in a portion of the container for the benefit of allowing of track chain of custody as engrave markings (see [0031]). 
While the combination of combination of Hughes, Haywood and Blaine teaches a marking  created by a marking device, the combination does not explicitly teach a marking that is indelibly and permanently attached to a labware container. 
In the analogous art of providing labware and containers, Caballero et al teaches including labware and containers (referred to as marked low-friction medical devices in [0026]) including a marking indelibly and permanently attached to the labware container (see [0027], which recites “[t]he marked low-friction medical device disclosed herein […] include markings that are permanently bonded to the surface of the low-friction medical device, are configured to flex or bend and remain adhered to (i.e., not become dislodged from) the PTFE medical device when the PTFE medical device flexes or bends when inserted into a patient, that are indelible (i.e., not readily or easily removable by solvents or liquids and relatively abrasion resistant), that are accurately placed on the low-friction medical device”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the marking indelibly and permanently to the labware container disclosed by Caballero into the labware container disclosed by the combination of Hughes, Haywood and Blaine for the benefit of not requiring “special handling that may be required to prevent any non-adhered or non-bonded markings from being dislodged” and thereby obtain labware that are  “not readily or easily removable by solvents or liquids and relatively abrasion resistant” which are desirable for example in medical procedures (see [0027] of ).
Regarding claim 3, combination of Hughes, Haywood, Blaine and Caballero teaches the automated labware marking system (1) of Hughes  according to claim 1, wherein the rack (23) of Hughes includes a cavity (24) of Hughes for receiving labware containers (2) of Hughes. 
While the combination of Hughes, Haywood, Blaine and Caballero does not explicitly teach a matrix of 16x24, 14x14, 12x12, 10x10, 8x12, 9x9, 6x8, 4x6, 3x4, or 2x3 cavities for receiving labware containers, a matrix of any number of cavities would have been obvious to one of ordinary skill in the art at the time the invention was made because having more than a cavity is a mere duplication of parts and mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 124 USPQ 378, 380 (CCPA 1960).  Further, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 4, the combination of Hughes, Haywood, Blaine and Caballero teaches the automated labware marking system according to claim 1, wherein the manipulator (i.e. a rotatable structure 15 of Hughes) has two or three dimensional moving capability (wherein the rotatable structure is capable of rotating wherein rotation describes the circular motion of an object around its center which inherently involves at least 2 dimensions). 
Regarding claim 5, the combination of Hughes,  Haywood and Blaine teaches the automated labware marking system according to claim 1, wherein the manipulator (i.e. the rotatable structure 15 of Hughes) has rotational moving capability (wherein the rotatable structure is capable of rotating). 
Regarding claim 6, the combination of Hughes, Haywood, Blaine and Caballero teaches the automated labware marking system according to claim 1, wherein the marking device a printer (29, see [0031] of Hughes).
Regarding claim 7, the combination of Hughes, Haywood, Blaine and Caballero teaches the automated labware marking system according to claim 1, wherein the first sensor detects a location of a border of the marking area (wherein because the guide sensor 21 senses that the cassette 2, the sensor detects a location of a border of an area for making, sufficient broad to read on any area for marking), the manipulator (i.e. the rotatable structure 15 of Hughes) places the labware container in the position (see [0039] of Hughes) suitable for marking based on the location of the border of the marking area (see abstract of Hughes, which recites “[a] cassette (2) is held by a clamp so that a printer can print on the marking surface (3) of the cassette (2)”).
Regarding claim 8, the combination of Hughes, Haywood, Blaine and Caballero teaches an automated labware marking system, according to claim 1, wherein the second sensor (i.e. barcode reader 22 of Hughes) is configured to take further information of each labware container (i.e. cassette 2 of Hughes) after the labware container (2) is marked by the marking device (i.e. printer of Hughes) (wherein because the sensor is configured to take information, regarding the limitation “after the labware container is marked by the marking device”, it is noted that the timing of operation of the sensor is a function of the operator or computer program of a controller controlling the sensor and not of the sensor per se, therefore as written the combination of Hughes Haywood teaches a sensor configured to take further information of each labware container before or after or before and after the labware container is marked by the marking device). 
Regarding claim 17, the combination of Hughes, Haywood, Blaine and Caballero teaches the labware container according to claim 15, wherein the second portion is capable of being marked by a marking device, the marking device being a printer (29, see [0031] of Hughes).
Regarding claims 19-20, the combination of Hughes, Haywood, Blaine and Caballero teaches the labware container according to claim 15, wherein the pre-applied and the customized information have the capability to be read by a human or a machine (wherein a dictionary definition of information is that of “the attribute inherent in and communicated by one of two or more alternative sequences or arrangements of something” therefore bits of information in the prior art regarding labware have the capability to be read by a human or a machine” “Information.” Merriam-Webster.com Dictionary, Merriam-Webster) (see [0014] of Blaine, which recites “[t]he marking includes both human readable and non-human readable markings”).
Claims 2, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hughes, Haywood, Blaine, and Caballero as applied to claims 1 and 15, and further in view of Itoh (US Publication 2004/0217993). 
Regarding claim 2, the combination of Hughes, Haywood, Blaine and Caballero teaches the automated labware marking system according to claim 1.
The combination of Hughes, Haywood, Blaine and Caballero does not explicitly teach an automated labware marking system further including a controller, further including a controller, wherein the controller is configured to receive an electronic file containing instructions, the controller controls the manipulator to pick up a labware according to the instructions, the controller controls the marking device to mark the labware according to the electronic file.
In the analogous art of providing a numbering device for specimen holders, Itoh teaches an automated labware marking system (referred to as a numbering device 10 including a host computer 30 and a controller 26 (see Figure 2A), the device 10 including a sensor (referred to as a barcode reader 22 in [0029]) configured to take information of each labware container before and after the labware container (referred to as a specimen holder) is marked by a marking device (referred to as an identification number printing section 23 in [0022]) wherein the controller (26, see [0022] of Itoh) is configured to receive an electronic file (which corresponds to as an instruction signal SO in [0027]) containing instructions, the controller (26) controls the manipulator (i.e. robot arm, see [0023] of Ito)  to pick up a labware (which corresponds to a plurality of to be numbered specimen holders 70 in [0023])  according to the instructions, the controller (26) controls the marking device (i.e. identification number printing section 23, see [0028] of Itoh) to mark the labware (i.e. holders 70) according to the electronic file (i.e. instruction signal SO).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the sensor/barcode reader 22 disclosed by Itoh into the automated labware marking system disclosed by the combination of Hughes, Haywood, Blaine and Caballero for the benefit of allowing for the printing of readable identification numbers of specimen holders accurately, see [0050] of Itoh, which recites “since in the numbering device 10, the undercoating color and printing color show high contrast, the identification number printed can be read accurately (see [0050] of Itoh). 
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the sensor/barcode reader of Itoh controlled by a controller into the an automated labware marking system disclosed by the combination of Hughes, Haywood, Blaine and Caballero because the simple substitution of one known element (e.g. the sensor 21 of Hughes) for another sensor (i.e. the barcode reader 22 of Itoh) is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., (see MPEP § 2143, B.).
Regarding claim 16, the combination of Hughes, Haywood, Blaine and Caballero teaches the labware container according to claim 15. 
The combination of Hughes, Haywood, Blaine and Caballero does not explicitly teach a lab container  wherein a label structure is made with a material different  from the labware container, the label structure wraps around a bottom portion of the labware container; and the label structure wraps around, a least partially, a side wall of the labware.
In the analogous art of providing a numbering device for specimen holders, Itoh teaches an automated labware marking system (referred to as a numbering device 10 including a host computer 30 and a controller 26 (see Figure 2A), the system including a label structure wherein the label structure is made with a material different (having an underlayer color) from the labware container (70 of Itoh), the label structure wraps around a bottom portion of the labware container; and the label structure wraps around, a least partially, a side wall of the labware container (see [0043] of Itoh, which recites “since the specimen holder 70 is coated with an underlayer color before an identification number is printed on the holder, even if the holder 70 is formed of transparent glass or plastic, the identification number printed is highly visible”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the underlayer color material disclosed by Itoh into the automated labware marking system disclosed by the combination of combination of Hughes, Haywood and Blaine for the benefit of allowing for the printing of readable identification numbers of specimen holders accurately, see [0050] of Itoh, which recites “since in the numbering device 10, the undercoating color and printing color show high contrast, the identification number printed can be read accurately (see [0050] of Itoh), the identification printed being highly visible (see [0043]).  
Regarding claim 18, the combination of Hughes, Haywood, Blaine and Caballero teaches the labware container according to claim 15. 
The combination of Hughes, Haywood, Blaine and Caballero does not teach a labware container including a label structure made with a material or in a color that enhances a readability of pre-applied information and/or a marked information of a second portion.
In the analogous art of providing a numbering device for specimen holders, Itoh teaches an automated labware marking system (referred to as a numbering device 10 including a host computer 30 and a controller 26 (see Figure 2A), including a labware container (70) including a label structure made with a material or in a color (which corresponds to an undercoating color, see the abstract of Itoh) that enhances a readability of the pre-applied information and/or a marked information of the second portion (see abstract of Itoh, which recites “identification number printing section includes an ink-jet painting unit for coating the outer peripheral surface of the specimen holder with an undercoating color, and an ink-jet printing unit for printing the particular identification number on the specimen holder coated with the undercoating color” and [0037] of Itoh, “the colors satisfy this condition, they can be clearly recognized. Therefore, even if they are similar colors, the printed number can be read accurately”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the underlayer color material disclosed by Itoh into the automated labware marking system disclosed by the combination of combination of Hughes, Haywood and Blaine for the benefit of allowing for the printing of readable identification numbers of specimen holders accurately, see [0050] of Itoh, which recites “since in the numbering device 10, the undercoating color and printing color show high contrast, the identification number printed can be read accurately (see [0050] of Itoh).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BORTOLI whose telephone number is (571)270-3179. The examiner can normally be reached 9:30 A.M. to 5:30 P.M. Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONATHAN BORTOLI/         Examiner, Art Unit 1797                                                                                                                                                                                               
/JENNIFER WECKER/         Primary Examiner, Art Unit 1797